Appellants obtained a workmen’s compensation insurance policy which covered domestic help. Their Cook received burns from hot grease. The insurance policy contained the names of the employers and gave the address as 906 Sound View drive, Mamaroneek, N. Y. This was recited in the policy to be the residence and business address of the employers “ for the purpose of serving notice, as in the policy provided.” The premium on the policy was not paid and it was canceled. Notice of cancellation was given at the address mentioned on August eighth, and the injury was suffered on September 9, 1938. No award was made as the Industrial Board determined that the claim did not come within the provision of the law. Only the employers appeal, and the ground of their appeal is that the Industrial Board should have changed the terms of the policy to require that notice be given for cancellation or any other purpose at 261 Broadway, New York city, the law office of Charles J. Herson, one of the employers and appellants. On May 5, 1937, one of the employers did write a letter to the carrier containing this statement: “ You will please send, all future policies and bill® ifor premiums -and any correspondence on. any and -all ®f my policies of insurance that I cany with your company to my -office at 261 Broadway * * 'These appellants have never paid for the policy. It is doubtful if they are aggrieved parties with a right to appeal. The registered letter containing the notice of cancellation was received by the claimant’s wife who also worked in appellants’ household. The Industrial Board was not required, in the exercise of its equity powers, to modify the terms of the policy. Decision unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.